Case 2:19-cv-13642-SFC-DRG ECF No. 1-9, PagelD.40 Filed 12/11/19 Page 1 of 3

EXHIBIT H
 

Case 2:19-cv-13642-SFC-DRG ECF No. 1-9, PagelD.41 Filed 12/11/19 Page 2 of 3
CJ
From: Mazen Shweika <misha62@live.com>
Sent: Thursday, November 28, 2019 4:50 PM
To: CJ
Subject: Fw: Your I-130 Petition (Intranet Quorum IMA00432814)
Attachments: Mazen Shweika response.pdf; IQFormatFile.txt

 

From: Office of Senator Stabenow (imailagent) <services@stabenow.senate.gov>
Sent: Tuesday, April 9, 2019 11:08 AM

To: misha62 @live.com <misha62@live.com>

Subject: Your |-130 Petition (Intranet Quorum IMA00432814)

Dear Mazen,

 

 

[x] ipersusaareaayge sac setaeeteese mara

 

 

I am writing to follow up on your inquiry about your I-130 application.
Iam enclosing information that addresses this issue.

[hope this information is helpful. Please do not hesitate to contact Ana Wolken at my Mid-Michigan
Office at 517-203-1760 if you have additional questions or concerns.

Sincerely,

 

 

7

 

 

Debbie Stabenow
United States Senator

 

 

 

 

U.S. Senator Debbie Stabenow
The United States Senate ‘Washington, DC 20510

stabenow.senate.gov

 

 

-15-
Case 2:19-cv-13642-SFC-DRG ECF No. 1-9, PagelD.42 Filed 12/11/19 Page 3 of 3

Good afternoon Ana,

Thank you for sending our office your inquiry on behalf of your constituent, Mazen Shweika, in
regards to Petition for Alien Relative (Form I-130), Receipt Number $RC1790673392.

After a review of our systems, it appears that your constituent’s case is currently pending
background checks. Unfortunately, USCIS is not able to determine when this review process will
be completed.

We realize that your constituent may feel frustrated by delays related to his or her case. USCIS
must weigh individual inconvenience against the broader concerns of public safety and national
security.

You may wish to follow up with our office periodically on the status of the case.

We hope this information is helpful to you. If you need further assistance, please contact the
Vermont Service Center Congressional Unit.

Thank you
Congressional

Vermont Service Center
U.S. Citizenship and Immigration Services

-16-
